 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     JAIME BELTRAN,                                        2:17-cv-1520 TLN AC P
13
                                             Plaintiff, [PROPOSED] ORDER
14
                    v.
15

16   ERIC R. BAKER, et al. ,
                                                     Judge:        The Honorable Allison Claire
17                                       Defendants. Trial Date:   Not set
                                                     Action Filed: July 21, 2017
18

19         The Court, having considered the parties’ stipulation to modify the discovery and

20   dispositive motion deadlines, and good cause having been found: The stipulation is GRANTED.

21   The deadline to: (1) depose Plaintiff is June 30, 2021; (2) file a motion to compel Plaintiff’s

22   deposition, if necessary, is July 14, 2021; and (3) file pretrial motions is September 22, 2021. In

23   all other respects, the discovery and scheduling order shall remain unchanged.

24         IT IS SO ORDERED.

25   DATED: April 29, 2021

26

27

28
                                                       1
                                                                   [Proposed] Order (2:17-cv-01520 TLN AC)
